Case 1:18-cv-04103-PKC-LB Document 25 Filed 06/10/20 Page 1 of 3 PageID #: 176



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BIANCA ABREU,

                                Plaintiff,                           ORDER
                                                               18-CV-4103 (PKC) (LB)
                  - against -

RECEIVABLE COLLECTION SERVICES,
LLC,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On June 1, 2020 Defendant filed a letter motion to remand this already terminated action

to the Civil Court of the City of New York, County of Queens. (Dkt. 24.) For the reasons

contained herein that motion is denied.

        Defendant removed this action from the Civil Court of the City of New York on July 18,

2018 on the basis of federal question jurisdiction. (Notice of Removal, Dkt. 1.) Plaintiff filed a

letter indicating her intent to voluntarily discontinue this matter on August 16, 2018 (Dkt. 9), which

the Court So Ordered on September 6, 2018 (see Order, Sept. 6, 2018). The Court dismissed the

case that same day but retained jurisdiction to allow Defendant to file its motion for attorneys’ fees

pursuant to Federal Rule of Civil Procedure (“FRCP”) 11 and 28 U.S.C. § 1927. (Id.) Following

briefing on this matter (Dkts. 12–19), on April 26, 2019, the Court ordered Plaintiff’s attorney to

show cause why he should not be sanctioned for bringing a meritless claim (Memorandum and

Order, Dkt. 20, Apr. 26, 2019). On August 29, 2019, the Court declined to issue sanctions finding

that it lacks inherent authority and authority under FRCP 11. See Abreu v. Receivable Collection

Servs., LLC, No. 18-CV-4103 (PKC) (LB), 2019 WL 4140840, at *1 (E.D.N.Y. Aug. 29, 2019).




                                                           1
Case 1:18-cv-04103-PKC-LB Document 25 Filed 06/10/20 Page 2 of 3 PageID #: 177



       On June 1, 2020, Defendant’s counsel filed the instant motion to remand this action back

to the Civil Court of the City of New York noting that, in a recent case, the Honorable Leo Glasser

reached a different outcome in a similar circumstance involving the same plaintiff’s counsel, and

arguing that this Court’s prior decision “contains reasoning that would highly likely support

sanctions in the court from which the action was removed.” (Dkt. 24 (citing Alcivar v. Enhanced

Recovery Co., No. 17-CV-2275 (ILG), 2020 WL 2559845 (E.D.N.Y. May 20, 2020)).) 1

       The Court finds that it does not have authority to remand a case that a plaintiff has

voluntarily terminated. FRCP 41(a)(1)(A) expressly permits a plaintiff to voluntarily dismiss his

or her case.

       The filing of notice itself closes the file. There is nothing the defendant can do to
       fan the ashes of that action into life and the court has no role to play. This is a
       matter of right running to the plaintiff and may not be extinguished or
       circumscribed by [an] adversary or [the] court. There is not even a perfunctory
       order of court closing the file. Its alpha and omega was the doing of the plaintiff
       alone. He suffers no impairment beyond his fee for filing. . . . The effect [of a
       notice of voluntary dismissal] is to leave the parties as though no action had been
       brought.

Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

(internal quotation marks, citations, and alterations omitted); see also Youssef v. Tishman Const.

Corp., 744 F.3d 821, 824 (2d Cir. 2014) (“A court has no discretion to exercise once a Rule

41(a)(1) dismissal is filed.” (citation and alteration omitted)) (decided in context of a district court

dismissing claims with prejudice following a voluntary notice of dismissal pursuant to FRCP

41(a)(1)).


       1
           The Court finds that any comparison between the instant case and Alcivar is inapposite.
In this case, the Court found that it “can[not] issue sanctions under its inherent power when the
potentially sanctionable conduct occurred in state court, before the case was removed and thus
before this Court obtained jurisdiction.” Abreu, 2019 WL 4140840, at *3. Alcivar was filed, in
the first instance, in federal court, where the sanctionable conduct was identified in an evidentiary
hearing held by the Honorable Lois Bloom. See 2020 WL 2559845, at *1–2.

                                                   2
Case 1:18-cv-04103-PKC-LB Document 25 Filed 06/10/20 Page 3 of 3 PageID #: 178



       Although not expressly stated, 28 U.S.C. § 1447, which provides procedures following

removal, seems to contemplate the same. The statute provides that a motion may be made to

remand a case on a defect other than lack of subject matter jurisdiction within thirty days after the

filing of the notice of removal, and that a decision to remand based on the lack of subject matter

jurisdiction may be made “at any time before final judgment.” 28 U.S.C. § 1447(c). It may be

inferred that remanding an action to state court following a removal under Section 1446(a) is only

appropriate when the matter is still active.

       For these reasons, Defendant’s motion to remand this matter back to the Civil Court of the

City of New York, County of Queens is denied.



                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: June 10, 2020
       Brooklyn, New York




                                                 3
